Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 13, 2022

                                    No. 04-22-00013-CV

                  THE HENDERSON-WESSENDORFF FOUNDATION,
                                 Appellant

                                              v.

                     PIONEER NATURAL RESOURCES USA, INC.,
                                   Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-08-00196-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due March 24, 2022. We granted appellant’s first
motion for extension of time, extending the deadline for filing the brief to April 11, 2022. On
April 11, 2022, appellant filed a motion requesting an additional extension of time to file the
brief until May 11, 2022, for a total extension of 48 days. After consideration, we GRANT the
motion and ORDER appellant to file the brief by May 11, 2022.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court